DETAILED ACTION
	1.	This action is in response to the application filed on 7/1/20.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
3.	Claims 2-5 and 7-10 are objected to because of the following informalities:  
Claims 2-5 and 7-10 recite “A” should be replaced with “The”.
Claim 3 recites the limitation “the higher potential” should be replaced with “a higher potential”.
Claim 6 recites the limitation “a starter circuit for an energy harvesting circuit” should be replaced with “the starter circuit for the energy harvesting circuits”. 
Appropriate correction is required.

Double Patenting
4.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

5.	Claim 1-5 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-9 of copending Application No. 16/992031. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Allowable Subject Matter
6.	The following is an examiner’s statement of reasons for allowance: In regards to claim 1, the prior art fails to disclose a second transformer (153, 253, 353, 453, 553) having a primary winding and a secondary winding which each have a winding start and a winding end is provided, Matrix 42167-726.201 -- FINAL Preliminary Amendment.docx2Application No.: 16/856,697 Atty. Docket No. 42167-726.201 Preliminary Amendment filed Julyl, 2020in that a second diode (156, 256, 356, 456, 556) is provided, in that a second starting transistor (154, 254, 354, 454, 554) is provided, in that a gate terminal of the second starting transistor (154, 254, 354, 454, 554) is coupled to the winding start of the secondary winding of the second transformer (153, 253, 353, 453, 553), and a drain terminal of said second starting transistor is connected to the winding end of the primary winding of the first transformer (153, 253, 353, 453, 553), in that a second oscillator is formed at least by means of the second transformer 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269. The examiner can normally be reached Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Nguyen Tran/Primary Examiner, Art Unit 2838